                Case 2:20-cv-00647-JCC Document 8 Filed 05/08/20 Page 1 of 5



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     AMAZON.COM SERVICES LLC,
 9
                             Petitioner,                 No. No. 2:20:cv-00647-JCC
10
           v.                                            CONFESSION OF JUDGMENT
11
     DAVID BARSKY,
12
                             Respondent.
13

14
                                       JUDGMENT SUMMARY
15
            1.      Judgment Creditor:                  Amazon.com Services LLC
16
            2.      Attorney for Judgment Creditor:     John A. Goldmark
17                                                      Robert Miller
                                                        Sara Fairchild
18                                                      Davis Wright Tremaine, LLP
                                                        920 Fifth Avenue, Suite 3300
19                                                      Seattle, WA 98104
                                                        Email: johngoldmark@dwt.com
20                                                               robertmiller@dwt.com
                                                                 sarafairchild@dwt.com
21

22          3.      Judgment Debtor:                    David Barsky
23          4.      Attorney for Judgment Debtors:      Kenneth G. Eade
24                                                      Law Office of Kenneth G. Eade
                                                        9350 Wilshire Blvd., Suite 203
25                                                      Beverly Hills, CA 90212
                                                        Email: info@amazonsellers.attorney
26
            5.      Total Judgment Amount:              $254,832.71
27

     CONFESSION OF JUDGMENT - 1                                            Davis Wright Tremaine LLP
                                                                                    L AW O FFICE S
     (No. 2:20:cv-00647-JCC)                                                  920 Fifth Avenue, Suite 3300
                                                                                Seattle, WA 98104-1610
                                                                         206.622.3150 main · 206.757.7700 fax
                 Case 2:20-cv-00647-JCC Document 8 Filed 05/08/20 Page 2 of 5




 1          David Barsky hereby confesses judgment in the amount of $254,832.71 in favor of

 2 Amazon.com Services LLC (“Amazon”). Barsky hereby authorizes the U.S. District Court for

 3 the Western District of Washington to enter final judgment in this matter in that amount against

 4 Barsky and in favor of Amazon.

 5                                       RELEVANT FACTS

 6          1.      On August 28, 2019, Barsky filed a demand for arbitration (the “Demand”) with

 7 the American Arbitration Association (the “AAA”), entitled David Barsky and Best Warehouse

 8 Deals LLC v. Amazon.com, Inc., Case No. 01-18-0004-4731. The Demand alleged claims
 9 arising from Amazon’s suspension of Barsky’s third-party seller accounts for various violations

10 of the parties’ contract and Amazon selling policies. Barsky sought damages of up to

11 $110,663.85, plus fees and costs. Amazon filed counterclaims against Barsky on

12 September 12, 2019, for breach of Contract, violation of the Computer Fraud and Abuse Act

13 (CFAA), and violation of the Washington Consumer Protection Act (CPA).

14          2.      In its counterclaims, Amazon alleged Barsky defrauded Amazon and its

15 customers by creating, purchasing, and operating a ring of covert seller accounts without

16 authorization using pseudonyms or other false credentials to deceive Amazon and its customers.

17 Amazon also alleged it had received numerous complaints that Barsky used these fraudulent

18 accounts to sell counterfeit products and that Barsky defrauded Amazon and its customers by
19 fabricating invoices to misrepresent his inventory sourcing. Amazon sought dismissal of

20 Barsky’s claims, damages of up to $75,000.00, and attorneys’ fees and costs.

21          3.      On January 17, 2019, the AAA duly appointed Ramina Dehkhoda-Steele as the

22 Arbitrator in this matter. The parties held an evidentiary hearing on February 10, 2020. The

23 locale of the arbitration was Seattle, Washington.

24          4.      On March 12, 2020, Arbitrator Dehkhoda-Steele issued an interim award in

25 Amazon’s favor. Arbitrator Dehkhoda-Steele found that Barsky “was not able to provide any

26 credible evidence or testimony to substantiate [his] claims” and dismissed all Barsky’s claims

27 with prejudice. The Arbitrator concluded that Amazon “presented credible testimony and

     CONFESSION OF JUDGMENT - 2                                              Davis Wright Tremaine LLP
                                                                                      L AW O FFICE S
     (No. 2:20:cv-00647-JCC)                                                    920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main · 206.757.7700 fax
                Case 2:20-cv-00647-JCC Document 8 Filed 05/08/20 Page 3 of 5




 1 documentary evidence on each of [its] counterclaims,” for breach of contract and violation of the

 2 CFAA and CPA. The arbitrator ordered Barsky to pay Amazon $60,000.00 in damages on its

 3 counterclaims, plus attorneys’ fees and costs as the prevailing party on its CPA and CFAA

 4 counterclaims.

 5         5.       Pursuant to the arbitrator’s award, Amazon filed a request for fees and costs in the

 6 amount of $194,832.71 on April 3, 2020.

 7         6.       Before the issuance of a final award, the parties entered a confidential settlement

 8 agreement, in which Barsky agreed to entry of this judgment. The Parties’ settlement agreement
 9 provides that Washington law governs.

10 ///

11 ///

12 ///

13 ///

14 ///

15 ///

16 ///

17 ///

18 ///
19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27

     CONFESSION OF JUDGMENT - 3                                                 Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (No. 2:20:cv-00647-JCC)                                                       920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
Case 2:20-cv-00647-JCC Document 8 Filed 05/08/20 Page 4 of 5
              Case 2:20-cv-00647-JCC Document 8 Filed 05/08/20 Page 5 of 5




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2         I hereby certify that on May 8, 2020, I caused the foregoing to be electronically filed with

 3 the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

 4 those attorneys of record registered on the CM/ECF system.

 5         I hereby certify that I caused the document to which this certificate is attached to be

 6 delivered to the following as indicated:

 7
     David Barsky                                           Messenger
 8   717 100th Terrace                                      Via Electronic Filing
     Plantation, FL 33324                                   Federal Express
 9
                                                            First Class Mail                       
10                                                          Email

11

12
           DATED and signed this 8th day of May, 2020 at Redmond, Washington.
13

14

15
                                                         Susan Bright
16

17

18
19

20

21

22

23

24

25

26

27

     CONFESSION OF JUDGMENT - 5                                                Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (No. 2:20:cv-00647-JCC)                                                      920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
